           Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


JOHN W. ALLEN                                *

       Plaintiff,                            *

v.                                           *
                                                            Case No. 1:19-CV-02859-ELH
ONE STOP STAFFING, LLC                       *

       Defendant.                            *

*      *       *      *       *       *      *       *      *       *       *      *       *
                            REPORT AND RECOMMENDATION


       Defendant filed a Motion for Sanctions under Federal Rule of Civil Procedure Rule 37(d)

on August 16, 2021, requesting the Court enter a default judgment against the Plaintiff pursuant to

Fed. R. Civ. P. 37(b)(2)(A). (ECF No. 69). On August 17, 2021, in accordance with 28 U.S.C. §

636 and Local Rules 301 and 302, Judge Hollander referred this motion to me. (ECF No. 70).

Plaintiff has not filed a Response, and the time to do so has now passed. Loc. R. 105.2(a). Due to

Defendant’s dispositive request, and Plaintiff’s lack of response, my opinion is formatted as a

Report and Recommendation. I find that no hearing is necessary. See Fed. R. Civ. P. 55(b)(2);

Loc. R. 105.6. For the reasons set forth below, I respectfully recommend that Defendant’s Motion

for Sanctions be GRANTED in part and DENIED in part, and the Court issue an Order directing

Plaintiff to comply with discovery guidelines.
          Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 2 of 8



I.      FACTUAL AND PROCEDURAL HISTORY

        Pro se Plaintiff commenced this employment discrimination action against multiple

Defendants on September 30, 2019. (Complaint, ECF No. 1). 1 Plaintiff was employed as a truck

driver until his termination in June 2019, to which Plaintiff alleges that Defendant’s client, a

furniture company, discharged Plaintiff on account of his race, age, and retaliation. (Complaint,

ECF No. 1, Ex. 2 at 3). More specifically, Plaintiff contends that he was terminated from his

employment out of retaliation because he submitted complaints to Immigration and Customs

Enforcement (ICE) alleging that the furniture company employed “undocumented labor.”

(Complaint, ECF No. 1, Ex. 1 at 6). Defendant denies employing Plaintiff, stating that Defendant

“did not make any decisions regarding [Plaintiff’s] employment with” the furniture company.

(Answer, ECF No. 27). Judge Hollander issued a Scheduling Order requesting a joint status report

by May 20, 2021, and a discovery deadline of September 20, 2021. (ECF No. 65). Defendant

submitted an individual status report on May 11, 2021, indicating that Plaintiff’s telephone number

was no longer in operation. (ECF No. 66).

        Defendant filed the instant Motion for Sanctions on August 16, 2021, notifying the Court

that Plaintiff had not submitted his answers to interrogatories. (ECF No. 69). On September 2,

2021, this Court issued a letter to Plaintiff alerting him that his time to respond to Defendant’s

present motion was past due. (ECF No. 71). Given Plaintiff’s pro se status and lack of e-mail on

the docket for instant communication, this Court extended Plaintiff’s deadline to respond to this

Motion for Sanctions until September 13, 2021. Id. Defendant filed its own status report again

on September 16, 2021, indicating “it has proven impossible to contact the Plaintiff.” (ECF No.

72). Defendant argues that it cannot “proceed without information about the nature of the


1
 Cort Trade Show Furnishings and Berkshire Hathaway have since been terminated from the suit. (ECF Nos. 35 &
61). One Stop Staffing is the only remaining Defendant.

                                                     2
          Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 3 of 8



allegation of this case” and that default judgment is proper because of the “complete inattention of

the Plaintiff to conducting the case.” In its request for sanctions, Defendant seeks attorney fees in

the amount of $400. (ECF No. 69).

II.    LEGAL ANALYSIS

       A.      Federal Rule of Civil Procedure Rule 37 Sanctions

       The Court may impose sanctions if “a party, after being properly served with

interrogatories under Rule 33 or a request for inspection under Rule 34, fails to serve its answers,

objections, or written response.” Fed. R. Civ. P. 37(d)(1)(A)(ii). Rule 37 enumerates a variety of

sanctions that “may include”:

       (i) directing that the matters embraced in the order or other designated facts be taken
       as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated
       claims or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party; or
       (vii) treating as contempt of court the failure to obey any order except an order to
       submit to a physical or mental examination.


Fed. R. Civ. P. 37(b)(2)(A)(i)–(vii); (d)(3).

       Rule 37 vests a court with broad discretion when deciding to impose sanctions. Mut. Fed.

Sav & Loan Ass'n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir. 1989). However, such

broad discretion is constrained where the proposed sanction “is judgment by default.” Id. In such

cases, “the district court's ‘range of discretion’ is more narrow because the district court's desire to

enforce its discovery orders is confronted head-on by the party's rights to a trial by jury and a fair

day in court.” Id. (quoting Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503–04 (4th Cir.

1977), cert. denied, 434 U.S. 1020 (1978)). To weigh these competing interests, courts in the



                                                   3
          Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 4 of 8



Fourth Circuit apply a four-factored test set out in in Wilson, which includes: “(1) whether the non-

complying party acted in bad faith, (2) the amount or prejudice his noncompliance caused his

adversary, (3) the need for deterrence of the particular sort of non-compliance, and (4) the

effectiveness of less drastic sanction.” Id. (quoting Wilson, 561 F.2d at 503–06). Weighing of

these factors ensures “that only the most flagrant case, where the party's noncompliance represents

bad faith and callous disregard for the authority of the district court and the Rules, will result in

the extreme sanction of dismissal or judgment by default.” Id. (citation omitted). The court also

“must require the party failing to act, the attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure.” Fed. R. Civ. P. 37(d)(3). Applying

these factors to the present case, it is clear that some sanction is warranted. The factors are

discussed immediately below.

               a. Bad Faith

       The first factor weighs in favor of sanctions because Plaintiff has not meaningfully

participated in the case since the previous Defendants were terminated. This Court has found bad

faith where a Plaintiff has “repeatedly refused to participate in a lawsuit.” Doggett v. City of

Hyattsville, Md., No. CIV.A. TDC-13-3889, 2014 WL 6471748, at *3 (D. Md. Nov. 17, 2014).

See McFeeley v. Jackson Street Entertainment, LLC, DKC–12–1019, 2014 WL4182231 at *2

(D.Md. Aug. 19, 2014) (”[Plaintiff's] complete unresponsiveness in this case, without any

justification or excuse, is enough to presume bad faith); Vien v. Walker, PJM–12–1796, 2014 WL

900803 at *2 (D.Md. Mar. 5, 2014) (finding bad faith where plaintiff failed to respond to repeated

requests for interrogatories and production of documents and did not appear at a hearing on a

motion for sanctions); Hughley v. Leggett, DKC–11–3100, 2013 WL 3353746 at *2 (D.Md. July

2, 2013) (finding bad faith where a plaintiff failed to respond to discovery requests “despite the



                                                  4
          Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 5 of 8



defendant's effort to contact him,” and continued not to respond even after “the defendant moved

to dismiss and the clerk issued a Rule 12/56 letter”).

       Plaintiff has not filed anything on the docket since December 21, 2020. See ECF No. 55.

Plaintiff has failed to abide by the Scheduling Order (ECF No. 65), has not responded to

interrogatories with a September 20, 2021 discovery deadline, and did not heed this Court’s

generous alert and extension to file an answer to Defendant’s pending Motion for Sanctions. (ECF

No. 69). Defendant has notified the Court of Plaintiff’s general absence on multiple occasions.

(ECF Nos. 66, 69, 72). Because Plaintiff has failed to meaningfully participate in his case,

amounting to bad faith, this factor weighs in favor of imposing sanctions.

               b. Prejudice

       Plaintiff’s failure to participate in the case has clearly prejudiced Defendant. There has

been no discovery as a result of Plaintiff’s unresponsiveness, and “it cannot be disputed that

[p]laintiff's failure to answer even a single interrogatory precludes [d]efendant from preparing a

defense.” Robertson v. Deco Sec., Inc., No. WDQ-09-3093, 2010 WL 3781951, at *5 (D. Md.

Sept. 22, 2010).    “The purpose of pre-trial discovery is for a litigating attorney to obtain

information from the opposing party, information which in many cases is not otherwise available.”

Adams v. Md. Mgmt. Co., No. WDQ-11-2408, 2013 WL 142074, at *2 (D. Md. Jan. 10, 2013).

Without such information “as a result of a plaintiff’s lack of participation,” where there is no

discovery, and “the amount of prejudice to a defendant is substantial.” Doggett, 2014 WL

6471748, at *3. Because interrogatories have not been answered, effectively halting discovery,

Defendant has been substantially prejudiced.




                                                 5
          Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 6 of 8



               c. Deterrence


       Certainly, the Court aims to deter blatant inaction. “There is a need for deterrence in cases

where a party has brought the case to a significant standstill through failure to participate in

discovery.” Doggett, 2014 WL 6471748, at *4 (citing Hughley v. Leggett, DKC–11–3100, 2013

WL 3353746 at *3 (D.Md. July 2, 2013) (“Plaintiff's complete lack of participation in the

discovery process has directly inhibited and delayed the resolution of this dispute, and there is an

obvious need to deter such conduct.”)). Here, Plaintiff’s lack of participation in the discovery phase

has completely influenced the case’s posture. Defendant is unable to properly prepare, and the

Court is left to interpret the case merely with a Complaint. This factor clearly weighs in favor of

imposing sanctions.

               d. Less Drastic Sanctions

       Plaintiff “has brought the case to a halt through a failure to participate in discovery.”

Ferguson v. Prince George's Cnty., Md., No. TDC-14-3613, 2018 WL 1169083, at *4 (D. Md.

Mar. 6, 2018). Because plaintiff has not produced any discovery, allowing the case to proceed

could be “pointless” as Plaintiff “would be prevented from introducing...evidence at trial.”

Williams v. Montgomery Cnty., Md., No. PX-16-3204, 2018 WL 2087396, at *4 (D. Md. May 4,

2018). However, the Fourth Circuit “has emphasized the significance of warning a [party] about

the possibility of default before entering such a harsh sanction.” Hathcock v. Navistar Int'l Transp.

Corp., 53 F.3d 36, 40 (4th Cir. 1995). Although not a requirement, “giving notice is an aspect of

fairness in procedure that might relate to the ultimate fairness of imposing any sanction.

Rangarajan v. Johns Hopkins Univ., 917 F.3d 218, 225 (4th Cir.), cert. denied, 139 S. Ct. 2762,

204 L. Ed. 2d 1137 (2019).




                                                  6
            Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 7 of 8



         After consideration of the Wilson factors, I recommend that Defendant’s Motion for

Sanctions and attorneys’ fees be granted in part. However, because default judgment is an

extremely harsh result and Plaintiff is pro se, less drastic sanctions are more appropriate at present.

Accordingly, I recommend that Plaintiff be ordered to provide to Defendant complete discovery

responses within ten (10) days of Judge Hollander’s Order adopting this Report and

Recommendation (should Judge Hollander choose to do so), and further directing Defendant to

file a status report with the Court advising whether Plaintiff has complied. Should Plaintiff fail to

comply, it will be my further recommendation that default judgment against Plaintiff then be

entered by Judge Hollander as an appropriate discovery sanction. This less drastic sanction not

only gives Plaintiff the responsibility of advancing his own case, but it also affords Defendant a

realistic timeline upon which to renew its argument for default judgment. This will also satisfy

the Fourth Circuit’s clear notice directive regarding pro se parties.

       Alternatively, given that the discovery deadline has already passed, should Plaintiff fully

comply and provide the requested discovery as ordered, I recommend that, at Defendant’s sole

discretion, discovery be re-opened on a limited basis to allow Defendant to conduct any reasonable

additional discovery it requires in advance of dispositive motions practice and/or trial. Plaintiff,

however, having completely failed to participate in discovery during the discovery period, will be

denied any further discovery during this limited extension.

       B.       Attorney’s Fees

       Finally, Defendant seeks the payment of costs and reasonable attorney’s fees. Federal Rule

37(d) mandates such unless “the failure was substantially justified or other circumstances make an

award of expenses unjust.”       As discussed, Plaintiff’s inaction is not substantially justified.

Accordingly, should this Report and Recommendation be adopted, Defendant is to submit a bill



                                                  7
               Case 1:19-cv-02859-ELH Document 73 Filed 09/21/21 Page 8 of 8



of costs and attorney’s fees within fourteen (14) days from the date of Judge Hollander’s Order of

adoption. Within fourteen (14) days thereafter, Plaintiff may file a response, which shall be limited

to: (1) objecting to the reasonableness of Defendant’s expenses, and/or (2) providing a factual

basis on which the Court may find that the imposition of such expenses on Plaintiff would be

unfair. See, e.g., Franklin, 2016 WL 3653966, at *5; Woodard-Charity v. Kaiser Found. Health

Plan of the Mid-Atlantic States, Inc., 2013 WL 3863935, at *5 (D. Md. July 23, 2013).

III.         CONCLUSION

             For the foregoing reasons, I respectfully recommend that upon expiration of the time to

take exception to this Report and Recommendation, the Court enter an Order GRANTING in part

and DENYING in part Defendant’s Motion for Sanctions (ECF No. 69), GRANTING attorneys’

fees, and issue an Order directing Plaintiff to comply with discovery. Any objections to this Report

and Recommendation must be served and filed within fourteen (14) days, pursuant to Federal Rule

of Civil Procedure 72(b) and Local Rule 301.5(b).

       IV.      NOTICE TO PARTIES

             Failure to file written objections to the proposed findings, conclusions, and

recommendations of the Magistrate Judge contained in the foregoing report within fourteen (14)

days after being served with a copy of this report may result in the waiver of any right to a de novo

review of the determinations contained in the report. Such failure shall bar you from challenging

on appeal the findings and conclusions accepted and adopted by the District Judge, except upon

grounds of plain error.



September 21, 2021                                                    /s/
Date                                                           J. Mark Coulson
                                                               United States Magistrate Judge


                                                    8
